FINDINGS OF FACT.
The taxpayer is an individual residing at El Paso, Tex., engaged in the practice of law, and during the year 1921 was the head of a. household and the sole support of his unmarried dependent daughter.
In the said tax year 1921 the taxpayer received a retainer of $1,200 from the Two-Republics Life Insurance Co., which said $1,200 was reported as income of the law partnership of which taxpayer was a member and was included in his distributive share of the income of that firm.
The taxpayer during the year 1921 also received the sum of $3,120 as rents from certain properties managed by Broaddus & LeBaron, real estate agents at El Paso, Tex. The net income, after deduction of taxes, repairs, and insurance from said property, was $2,222.50, which sum the taxpayer included in his return for 1921.
For the said year 1921 the said firm of Broaddus & LeBaron reported to the Commissioner on Information Form 1099 as having paid to the taxpayer for wages, fees, commissions, etc., the amount of $1,738.74, which said amount was reported in error and was not received by the taxpayer in the said year .

Order of no deficiency will be entered accordingly.